            Case 7:18-cv-08956-CS Document 51
                                           50 Filed 08/19/19
                                                    08/12/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JASON BERGER,
                                                               Docket No. 7:18-cv-08956 (CS)
                                 Plaintiff,

        - against -                                            GOOD FAITH DECLARATION
                                                               OF RICHARD LIEBOWITZ

 IMAGINA CONSULTING, INC.

                                 Defendant.




       I, RICHARD LIEBOWITZ, hereby swear under the penalty of perjury that the following

is true and correct to the best of my personal knowledge:

       1.      I am lead counsel for plaintiff Jason Berger (“Plaintiff”) and am duly admitted to

practice law in this District and in the State of New York.

       2.      I submit this good faith declaration in response to the Court’s order to show

cause. [Dkt. #49]

       3.      Having previously shown good cause for why I could not appear at the

Conference [Dkt. #s 32, 36, 46, 48], it is my good faith belief that I have discharged my

obligations in response to the Court’s order to show cause.

       4.      As an officer of the Court, I respectfully submit that I should not be ordered to

produce a death certificate of my grandfather, which is a personal matter.


Dated: August 12, 2019
Valley Stream, New York

                                                     Respectfully Submitted:

                                                     /richardliebowitz/
                                                     By: Richard Liebowitz
                                                     LIEBOWITZ LAW FIRM, PLLC
                                                     11 Sunrise Plaza, Ste. 305
    Case 7:18-cv-08956-CS Document 51
                                   50 Filed 08/19/19
                                            08/12/19 Page 2 of 3

                                              Valley Stream, NY 11580
                                              (516) 233-1660
                                              rl@liebowitzlawfirm.com


                                             Counsel for Plaintiff



The death of a loved one is indeed a personal matter, but whether Mr. Liebowitz has been candid
with the Court is a professional matter, so he is not relieved from my Order that he produce the
death certificate (Doc. 49). If he is for some reason concerned about the death certificate being
available on the public docket, he may provide it directly to my chambers. If he does not do so by
August 26, 2019, he will be in contempt of court and subject to monetary and other sanctions, and/
or referral to this Court's Grievance Committee.




                                                                                       8/19/19
Case 7:18-cv-08956-CS Document 51
                               50 Filed 08/19/19
                                        08/12/19 Page 3 of 3




                             2
